Title: Thomas Jefferson to William Tilghman, 8 April 1818
From: Jefferson, Thomas
To: Tilghman, William


                    
                        Monticello
Apr. 8. 18.
                    
                    I thank you, Sir, for the excellent Eulogium you have been so kind as to send me. the subject is mournful but the composition eloquent and true. the science, the morality, the benevolence and modesty of our deceased friend were worthy of all which could be said, and it has been said so as to do justice to that worth. the good he did in life will be continued after death, by the amiable example so handsomely held up to others to encourage them to go and do so also likewise. I beg leave to be considered as participating with my brethren of the Philosophical society in the vote expressive of their thanks for this tribute to the memory of our worthy President, & to add the assurance of my great esteem and respect.
                    Th: Jefferson
                